               Case 2:20-cv-01800-JCC Document 19 Filed 08/02/21 Page 1 of 2




                                                        THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    MICROSOFT CORPORATION, in its capacity                CASE NO. C20-1800-JCC
      as fiduciary of the Microsoft Corporation
10
      Welfare Plan,                                         MINUTE ORDER
11
                              Plaintiff,
12            v.

13    MOHAR CHATTERJEE, individually, and
      SEAN B. MALCOLM, PLLC,
14

15                            Defendants.

16

17          The following Minute Order is made by direction of the Court, the Honorable John C.

18   Coughenour, United States District Judge:

19          This matter comes before the Court on Plaintiff Microsoft Corporation’s unopposed

20   motion for leave to amend its complaint (Dkt. No. 18). In December 2020, Plaintiff filed suit in

21   its capacity as fiduciary of a health insurance plan under the Employee Retirement Income

22   Security Act of 1974 against Defendant Mohar Chatterjee, a health plan beneficiary, and Sean B.

23   Malcolm, PLLC, a law firm that represents Ms. Chatterjee, seeking reimbursement of medical

24   expenses paid by the plan on behalf of Ms. Chatterjee from any settlements she received from

25   the parties responsible for her injuries. (See generally Dkt. No. 1.) Plaintiff now moves to amend

26   its complaint to correct a scrivener’s error in ¶ 26. (Dkt. No. 18.)


     MINUTE ORDER
     C20-1800-JCC
     PAGE - 1
               Case 2:20-cv-01800-JCC Document 19 Filed 08/02/21 Page 2 of 2




 1           The Court is afforded discretion to grant leave to amend and “[t]he court should freely

 2   give leave when justice so requires.” Fed. R. Civ. P. 15(a)(2). The generosity in granting leave to

 3   amend is “to be applied with extreme liberality” as there is a strong presumption in favor of

 4   granting leave to amend a complaint. Eminence Capital, LLC v. Aspeon, Inc., 316 F.3d 1048,

 5   1051–52 (9th Cir. 2003). The Court must consider five factors in granting leave to amend a

 6   complaint: (1) bad faith, (2) undue delay, (3) prejudice to the opposing party, (4) futility of

 7   amendment, and (5) whether the complaint has previously been amended. See, e.g. United States

 8   v. Corinthian Colleges, 655 F.3d 984, 995 (9th Cir. 2011). Having considered these factors, the

 9   Court finds they each weigh in favor of granting leave to amend to correct the scrivener’s error.

10   There is no evidence of bad faith or undue delay, no opposition to the motion was filed, the

11   Court perceives no prejudice to the opposing parties or futility of amendment, and the complaint

12   has not previously been amended.

13          Accordingly, Plaintiff’s motion for leave to file the First Amended Complaint (Dkt. No.

14   18), attached to the motion as Exhibit 2, is GRANTED.

15          DATED this 2nd day of August 2021.
                                                             Ravi Subramanian
16                                                           Clerk of Court
17
                                                             s/Paula McNabb
18                                                           Deputy Clerk

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C20-1800-JCC
     PAGE - 2
